DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/13/2020 has been entered.
 
Response to Amendment
Notes, claims 6, 7, 18, 19, 32 and 34 were provided with the incorrect status identifiers. Claims 6, 7, 18, 19, 32 and 34 should be correctively identified as Currently Amended because their dependency are different from previously submitted claims 6, 7, 18, 19, 32 and 34. Specifically, previously submitted claims 6, 7 depend on claim 5 while currently submitted claims 6, 7 depend on claim 1; previously submitted claims 18 and 19 depend on claim 17 while currently submitted claims 18 and 19 depend on claim 
Accordingly, Applicant’s amendment dated 11/13/2020, in which claims 1, 6, 7, 16, 18, 19, 26, 27, 32 and 34 were amended, claims 4-5, 9,11, 17, 22, 28 and 31 were cancelled, has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 29, 30, claim 29 or claim 30 recites the limitation "the method of claim 28" in line 1.  There is insufficient antecedent basis for this limitation in the claim because claim 28 has been cancelled.
	For the purpose of this Action, the above limitation of claim 29 or claim 30 will be interpreted and examined as -- the method of claim 27--.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6-7, 16, 19 and 27 are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Tsukamoto et al. (US Pub. 20040189854)
Regarding claims 1, 2, 6, 7, Tsukamoto et al. discloses in Fig. 9, a semiconductor device package, comprising: 
a carrier [6]; 
a semiconductor device [1] disposed on the carrier [6]; 
a lid [10 and 13] disposed on the semiconductor device [1], the lid [10 and 13] being spaced from the carrier [6] by a first distance [12], the lid [10 and 13] comprising: 
a base portion; 
a first pin having a length extending from the base portion toward the semiconductor device [1], the first pin being spaced from the carrier [6] by a second distance; and 
a transparent portion [13] on the base portion, and 
a support [5] disposed on the semiconductor device [1], and 

wherein a focal distance between the transparent portion [13] and the support [5] is determined by the length of the first pin [paragraph [0064]];
wherein the second distance is greater than the first distance [12];
wherein the first pin contacts the support [5];
wherein the support [5] comprises a spacer [4] that contacts the semiconductor device [1].

    PNG
    media_image1.png
    375
    522
    media_image1.png
    Greyscale

Regarding claims 16 and 19, Tsukamoto et al. discloses in Fig. 5, Fig. 9, a semiconductor device package, comprising: 
a carrier [6]; 

a lid [10 and 13] covering and surrounding the semiconductor device module [1 and 5], the lid [10 and 13] comprising: 
a base portion; 
a pin having a length and extending from the base portion toward the semiconductor device module [1 and 5], the pin contacting the support [5] of the semiconductor device module [1 and 5]; and 
a transparent portion [13] on the base portion, and 
an adhesive [bonding agent] disposed between the lid [10 and 13] and the carrier [6][paragraph [0065] discloses “the wiring substrate 6 and the lens holder 10 may be bonded by filling a bonding agent in this adjusting portion 12”],
wherein the lid [10 and 13] further comprises an extension portion, and the extension portion of the lid [10 and 13] is spaced from the carrier [6] by a distance [12], and 
wherein a focal distance between the transparent portion [13] and the semiconductor device module [1 and 5] is determined by the length of the pin [paragraph [0064]];
wherein the support [5] comprises a spacer [4] contacting the semiconductor device [1].

    PNG
    media_image2.png
    375
    522
    media_image2.png
    Greyscale

Regarding claim 27, Tsukamoto et al. discloses in Fig. 5, Fig. 9, a method for manufacturing a semiconductor device package, comprising: 
providing a carrier [6] and a semiconductor device module [1 and 5], the semiconductor device module comprising a support [5[ and a semiconductor device [1]; and 
applying an adhesive [bonding agent to the carrier [6][ paragraph [0065] discloses “the wiring substrate 6 and the lens holder 10 may be bonded by filling a bonding agent in this adjusting portion 12”];
providing a lid [10 and 13] on the semiconductor device module, the lid [10 and 13] being spaced from the carrier [6] by a gap [12] and in contact with the adhesive [bonding agent][paragraph [0065] discloses “the wiring substrate 6 and the lens holder 10 may be bonded by filling a bonding agent in this adjusting portion 12”],
wherein the adhesive is between the lid [10 and 13] and the carrier [6][paragraph [0065]],
wherein the lid [10 and 13] wherein the lid [10 and 13] comprises a transparent portion [13] and a plurality of pins protruding toward the semiconductor device module [1 and 5], 

wherein each of the plurality of pins has a length, and a focal distance between the transparent portion [13] and the semiconductor device module [1 and 5] is determined by the lengths of the plurality of pins [paragraph [0064]];
.

    PNG
    media_image3.png
    375
    522
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6-7, 10, 12-16, 21, 23-27, 32, 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US Pub. 20180226443) in view of Tsukamoto et al. (US Pub. 20040189854).

a carrier [434]; 
a semiconductor device [432] disposed on the carrier [434]; and 
a lid [428, 438, 426 and 402] disposed on the semiconductor device [432], the lid [428, 438, 426 and 402] being spaced from the carrier [434] by a first distance [equal to the thickness of 410], the lid [428, 438, 426 and 402] comprising: 
a base portion [portions of 428 and 402 above pins 404 and 406]; 
a first pin [404] having a length and extending from the base portion [portions of 428 and 402 above pins 404 and 406] toward the semiconductor device [432], the first pin [404] being spaced from the carrier [434] by a second distance [equal to the thickness of 432]; and 
a transparent portion [438 and/or 426] on the base portion [portions of 428 and 402 above pins 404 and 406], and
	an adhesive [410] disposed between the lid [428, 438, 426 and 402] and the carrier [434],
wherein a focal distance between the transparent portion [438 and/or 426] and the semiconductor device [432] is determined by the length of the first pin [404],
wherein the semiconductor device [432] is a photo sensor or an emitter.

    PNG
    media_image4.png
    522
    740
    media_image4.png
    Greyscale

Yu et al. fails to disclose 
a support disposed on the semiconductor device;
wherein the first pin contacts the support;
wherein the support comprises a spacer that contacts the semiconductor device.
Tsukamoto et al. discloses in Fig. 9
a support [5] disposed on the semiconductor device [1], and 
wherein the first pin contacts the support [5];
wherein the support [5] comprises a spacer [4] that contacts the semiconductor device [1].

    PNG
    media_image1.png
    375
    522
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Tsukamoto et al. into the method of Yu et al. to include a support disposed on the semiconductor device; wherein the first pin contacts the support; wherein the support comprises a spacer that contacts the semiconductor device. The ordinary artisan would have been motivated to modify Yu et al. in the above manner for the purpose of protecting (the surface of) the effective pixel region of the solid-state image sensor from external moisture, dust (scrap) or the like and/or shielding infrared rays from the outside [paragraph [0050], [0053] of Tsukamoto et al.].

Regarding claims 2-3, 10, 12-15, 32, 34-36, Yu et al. discloses in Fig. 7A-7B, Fig. 8A, Fig. 8B, paragraph [0005], [0012], [0036], [0048], [0051], [0053]-[0055], [0059]
wherein the second distance is greater than the first distance;

wherein the lid [428, 438, 426 and 402] further comprises a second pin [404] extending from the base portion [portions of 428 and 402 above pins 404 and 406] toward the semiconductor device [432], wherein a height of the first pin [404] is substantially equal to a height of the second pin [404] [Fig. 7B, Fig. 8B];
wherein the lid [428, 438, 426 and 402] comprises an opaque material [material of 428 and 402][paragraph [0038]];
wherein the lid [428, 438, 426 and 402] comprises a transparent material [material of 438 and 426][paragraph [0053], [0059]];
wherein the transparent portion [438 and/or 426] is embedded in the base portion [portions of 428 and 402 above pins 404 and 406];
wherein the base portion [portions of 428 and 402 above pins 404 and 406] of the lid [428, 438, 426 and 402] covers the semiconductor device [432] and the lid [428, 438, 426 and 402] surrounds the semiconductor device [432][Fig. 7A-7B, Fig. 8A-8B];
wherein the first pin [404] includes a circle structure and surrounds the transparent portion [438 and/or 426][Fig. 7B, Fig. 8A, paragraph [0053] and paragraph [0056]];
wherein the lid further comprises a third pin [404] extending from the base portion toward the semiconductor device [432], wherein the height of the first pin [404] is substantially equal to a height of the third pin [404][Fig. 7B, Fig. 8B, paragraph [0056]].

    PNG
    media_image5.png
    545
    501
    media_image5.png
    Greyscale


Regarding claim 16, Yu et al. discloses in Fig. 7A-7B, paragraph [0005], [0012], [0036], [0048], [0051], [0053]-[0055], [0059] a semiconductor device package, comprising: 
a carrier [434]; 
a semiconductor device module [432] disposed on the carrier [434], wherein the semiconductor device module [432] comprises a semiconductor device; and 
a lid [428, 438, 426 and 402] covering and surrounding the semiconductor device module [432], the lid [428, 438, 426 and 402] comprising:  
a base portion [portions of 428 and 402 above pins 404 and 406]; 
a pin [404] having a length and extending from the base portion [portions of 428 and 402 above pins 404 and 406] toward the semiconductor device module [432]; and 
a transparent portion [438 and/or 426] on the base portion [portions of 428 and 402 above pins 404 and 406], and
an adhesive [410] disposed between the lid [428, 438, 426 and 402] and the carrier [434],

wherein a focal distance between the transparent portion [438 and/or 426] and the semiconductor device module [432] is determined by the length of the pin [404].

    PNG
    media_image6.png
    807
    742
    media_image6.png
    Greyscale

Yu et al. fails to disclose 
wherein the semiconductor device module comprises a support;
the pin contacting the support of the semiconductor device module;
wherein the support comprises a spacer that contacts the semiconductor device.
Tsukamoto et al. discloses in Fig. 9
wherein the semiconductor device module comprises a support [5];
the pin contacting the support [5] of the semiconductor device module [1 and 5];
wherein the support [5] comprises a spacer [4] that contacts the semiconductor device [1].

    PNG
    media_image1.png
    375
    522
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Tsukamoto et al. into the method of Yu et al. to include wherein the semiconductor device module comprises a support; the pin contacting the support of the semiconductor device module; wherein the support comprises a spacer that contacts the semiconductor device. The ordinary artisan would have been motivated to modify Yu et al. in the above manner for the purpose of protecting (the surface of) the effective pixel region of the solid-state image sensor from external moisture, dust (scrap) or the like and/or shielding infrared rays from the outside [paragraph [0050], [0053] of Tsukamoto et al.].

Regarding claim 21, 23, 24, 25, Yu et al. discloses in Fig. 7A-7B

wherein the distance is smaller than approximately 200µm [20 µm ± 5 to 10 µm][paragraph [0054]];
an adhesive [410] disposed between the extension portion [406] of the lid [428, 438, 426 and 402] and the carrier [434];
wherein the base portion [portions of 428 and 402 above pins 404 and 406] and the pin [404] are integrally formed [paragraph [0053]].

Regarding claim 26, Fig. 7A-7B, paragraph [0005], [0012], [0036], [0048], [0051], [0053]-[0055], [0059] a semiconductor device package, comprising: 
a carrier [434]; 
a semiconductor device [432] disposed on the carrier [434]; and 
a lid [428, 438, 426 and 402] adjacent to the carrier [434], the lid [428, 438, 426 and 402] comprising a base portion [portions of 428 and 402 above pins 404 and 406], a first extension portion [406] with a first length, a second extension portion [404] with a second length, and a transparent portion [438 and/or 426] on the base portion [portions of 428 and 402 above pins 404 and 406], 
an adhesive [410] disposed between the lid [428, 438, 426 and 402] and the carrier [434],

wherein the first length of the first extension portion [406] is greater than the second length of the second extension portion [404], and
wherein a focal distance between the transparent portion [438 and/or 426] and the semiconductor device [432] is determined by the second length of the second extension portion [404].

    PNG
    media_image7.png
    807
    742
    media_image7.png
    Greyscale

Yu et al. fails to disclose 
a support disposed on the semiconductor device.
Tsukamoto et al. discloses in Fig. 9
a support [5] disposed on the semiconductor device

    PNG
    media_image1.png
    375
    522
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Tsukamoto et al. into the method of Yu et al. to include a support disposed on the semiconductor device. The ordinary artisan would have been motivated to modify Yu et al. in the above manner for the purpose of protecting (the surface of) the effective pixel region of the solid-state image sensor from external moisture, dust (scrap) or the like and/or shielding infrared rays from the outside [paragraph [0050], [0053] of Tsukamoto et al.].

Regarding claim 27, Yu et al. discloses in Fig. 7A-7B, paragraph [0005], [0012], [0036], [0048], [0051], [0053]-[0055], [0059] a method for manufacturing a semiconductor device package, comprising: 
providing a carrier [434] and a semiconductor device module [432], wherein the semiconductor device module [432] comprises a semiconductor device;

providing a lid [428, 438, 426 and 402] on the semiconductor device module [432], the lid [428, 438, 426 and 402] being spaced from the carrier [432] by a gap and in contact with the adhesive [410], wherein the adhesive [410] disposed between the lid [428, 438, 426 and 402] and the carrier [434],
wherein the lid [428, 438, 426 and 402] comprises a transparent portion [438 and/or 426] and a plurality of pins [404] protruding toward the semiconductor device module [432], and wherein each of the plurality of pins [404] has a length, and a focal distance between the transparent portion [438 and/or 426] and the semiconductor device module [432] is determined by the lengths of the plurality of pins [404];

    PNG
    media_image8.png
    575
    528
    media_image8.png
    Greyscale

Yu et al. fails to disclose 
wherein the semiconductor device module comprises a support;
wherein the plurality of pins contact the support of the semiconductor device module.
Tsukamoto et al. discloses in Fig. 9
wherein the semiconductor device module comprises a support [5];


    PNG
    media_image1.png
    375
    522
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Tsukamoto et al. into the method of Yu et al. to include wherein the semiconductor device module comprises a support; wherein the plurality of pins contact the support of the semiconductor device module. The ordinary artisan would have been motivated to modify Yu et al. in the above manner for the purpose of protecting (the surface of) the effective pixel region of the solid-state image sensor from external moisture, dust (scrap) or the like and/or shielding infrared rays from the outside [paragraph [0050], [0053] of Tsukamoto et al.].

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto et al. (US Pub. 20040189854) as applied to claims 1 and 16 above and further in view of Yu et al. (US Pub. 20180226443).
Regarding claim 3, Tsukamoto et al. fails to disclose 
wherein the first distance is smaller than approximately 200µm
	Yu et al. discloses in Fig. 7B and paragraph [0054]
wherein the first distance is smaller than approximately 200µm [20 µm ± 5 to 10 µm].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Yu et al. into the method of Tsukamoto et al. to include wherein the first distance is smaller than approximately 200µm. The ordinary artisan would have been motivated to modify Tsukamoto et al. in the above manner for the purpose of providing suitable distance between the lid and the carrier. In addition, it would have been obvious to one skill in the art to modify Tsukamoto et al. to include the claimed range for at least the purpose of optimization and routine experimentation. The claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Regarding claim 18, Tsukamoto et al. discloses in paragraph [0064]
wherein the semiconductor device [1] is a photo sensor [image sensor].
Tsukamoto et al. fails to disclose 
wherein the lid comprises an opaque material.
Yu et al. discloses 
wherein the lid [428, 438, 426 and 402] comprises an opaque material [material of 428 and 402][paragraph [0038]].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Yu et al. into the method of Tsukamoto et al. to include wherein the lid comprises an opaque material. The ordinary artisan would have been motivated to modify Tsukamoto et al. in the above manner for the purpose of providing suitable material of the lens holder to help shield the sensor from stray light and from cross talk [paragraph [0038] of Yu et al.].

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto et al. (US Pub. 20040189854) as applied to claims 7 and 19 above and further in view of Jan (US Pat. 9154675).
Regarding claims 8 and 20, Tsukamoto et al. fails to disclose
an adhesive disposed on the semiconductor device and adjacent to the spacer.
Jan discloses in Fig. 1, column 4, lines 8-39
an adhesive [300] disposed on the semiconductor device [11] and adjacent to the spacer [301].
.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto et al. (US Pub. 20040189854) as applied to claim 27 above and further in view of Stern (US Pub. 20150062422).
Regarding claim 29, Yu et al. or Tsukamoto et al. fails to disclose 
curing the adhesive to secure the lid to the carrier.
Stern discloses in Fig. 7 and paragraph [0053]-[0054]
curing the adhesive [44] to secure the lid [42 and 28] to the carrier [40].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Stern into the method of Tsukamoto et al. to include curing the adhesive to secure the lid to the carrier. The ordinary artisan would have been motivated to modify Tsukamoto et al. in the above manner for the purpose of providing suitable bonding agent and suitable method for fixing the lid to the carrier. Further, it would have been obvious to try one of KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto et al. (US Pub. 20040189854) as applied to claim 27 above and further in view of Kinoshita (US Pat. 8194182).
Regarding claim 30, Yu et al. or Tsukamoto et al. fails to disclose 
wherein the adhesive has a height and the height of the adhesive is greater than the gap.
Kinoshita discloses in Fig. 9 and column 10
wherein the adhesive [3] has a height [before attaching the lid] and the height of the adhesive [3] is greater than the gap.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Kinoshita into the method of Yu et al. or Tsukamoto et al. to include wherein the adhesive has a height and the height of the adhesive is greater than the gap. The ordinary artisan would have been motivated to modify Yu et al. or Tsukamoto et al. in the above manner for the purpose of illustrating a step of securing the lid to the carrier using sufficient amount of adhesive to ensure the gap is filled and thus improving adhesion strength between the lid and the carrier.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto et al. (US Pub. 20040189854) as applied to claim 1 above and further in view of Kaneko et al. (US Pat. 6560040).
Regarding claim 33, Tsukamoto et al. fails to disclose
wherein the transparent portion partially covers a top surface and a bottom surface of the base portion.
Kaneko et al. discloses in Fig. 3-Fig. 4 
wherein the transparent portion [1] partially covers a top surface and a bottom surface of the base portion [4 and 2].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Kaneko et al. into the method of Tsukamoto et al. to include wherein the transparent portion partially covers a top surface and a bottom surface of the base portion. The ordinary artisan would have been motivated to modify Tsukamoto et al. in the above manner for the purpose of unifying the lens body and the base portion so that both optical axes of the lens body and the base portion can be very accurately adjusted and automatically adjusted; providing an image pickup lens system which can ensure a wider angle of view and can be reduced in size and weight [Abstract and Background of Kaneko et al.].

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 6-8, 10,12-16,18-21,23-27,29-30,32-36 have been considered but are moot in view of the new ground of rejection and 
Overall, Applicant’s arguments are not persuasive. The claims stand rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses similar materials, devices and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686.  The examiner can normally be reached on 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822